NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2271-18

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

ANDREA M. CARMICHAEL,
a/k/a ANDRE M. CARMICHAEL,

     Defendant-Appellant.
_____________________________

                    Argued May 26, 2021 – Decided June 17, 2021

                    Before Judges Alvarez and Mitterhoff.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Gloucester County, Indictment No. 16-01-
                    0051.

                    Howard Pashman, Designated Counsel, argued the
                    cause for appellant (Joseph E. Krakora, Public
                    Defender, attorney; Howard Pashman, on the briefs).

                    Valeria Dominguez, Deputy Attorney General, argued
                    the cause for respondent (Gurbir S. Grewal, Attorney
                    General, attorney; Valeria Dominguez, of counsel and
                    on the brief).
PER CURIAM

      Defendant Andrea M. Carmichael appeals from a September 24, 2018

judgment of conviction after a jury found him guilty of third-degree possession

of a controlled dangerous substance (CDS), N.J.S.A. 2C:35-10(a)(1), and a

judge found him guilty of one disorderly persons offense of possession of

marijuana, N.J.S.A. 2C:35-10(a)(4). Defendant focuses his challenge on the

denial of his pretrial motion to suppress evidence. Having reviewed the record,

and considering the applicable law, and vacate the conviction, we reverse.

      We derive the following facts from the testimony at the suppression

hearing. At approximately 8:50 a.m. on October 1, 2015, Officer Matthew

Principato of the Deptford Township Police Department was patrolling the area

around Delsea Drive. Delsea Drive is an undivided roadway with a single lane

in the northbound direction that eventually splits. A driver could either continue

straight on Delsea Drive, make a slight right turn towards Interstate 295-North,

or make a sharp right turn on Cutler Drive. Principato purportedly observed

defendant make a slight right turn onto the 295-North ramp without signaling,

N.J.S.A. 39:4-126. At the time, defendant was not speeding, nor did he commit

any other traffic violations.




                                                                            A-2271-18
                                        2
      Notwithstanding the fact that Principato reviewed his report in

anticipation of the suppression hearing, he was unsure whether he was stationary

or if he was driving northbound on Delsea Drive behind defendant's vehicle. In

fact, Principato could not recall what make or model vehicle defendant was

driving. Principato could not remember whether there was other traffic on the

roadway at the time.     He had no recollection of whether the windows of

defendant's vehicle were open.

      Solely on the basis of defendant's failure to signal, Principato conducted

a motor vehicle stop. When Principato approached the vehicle, he smelled "a

strong odor of marijuana coming from inside the vehicle." Principato made

contact with defendant, the sole occupant of the vehicle, who informed him that

he did not have his license. After defendant provided his name, Principato went

back to his patrol vehicle and relayed this information to dispatch, who informed

him that defendant had a suspended license.

      After two other officers arrived on scene, Principato again approached the

vehicle and asked defendant to step out. He then questioned defendant as to the

smell of marijuana emanating from the vehicle, and defendant told Principato

that he smokes marijuana on occasion. Principato did not recall if he asked

defendant any other questions. Based on the smell and this admission, he


                                                                           A-2271-18
                                       3
conducted a search of the vehicle, locating four vials of suspected marijuana in

the center console. At that point, Principato placed defendant under arrest and,

while searching defendant's person, located a fifth vial of suspected marijuana

in his pocket. He could not remember in which pocket the fifth vial was located.

The vials of suspected marijuana were ultimately sent to the lab for testing and

three were determined to be marijuana blended with Phencyclidine (PCP).

        On January 20, 2016, a Gloucester County grand jury returned an

indictment charging defendant with third-degree possession of CDS. Defendant

was also issued a summons charging him with the disorderly persons offenses

of possession of fifty grams or less of marijuana and possession with intent to

use drug paraphernalia, N.J.S.A. 2C:36-2.1

        Defendant filed a motion to suppress, arguing that Principato had no

legitimate basis to conduct a motor vehicle stop. After the suppression hearing,

the motion judge determined that the parties failed to adequately address the

issue of whether defendant's violation of N.J.S.A. 39:4-126 "may" have affected

traffic. Therefore, and over defense counsel's objection, the judge re-opened

testimony for that limited purpose.




1
    In addition, defendant received summonses for two traffic violations.
                                                                            A-2271-18
                                          4
      At the re-opened hearing, the judge, apparently realizing that the

prosecutor still did not adduce the requisite testimony to justify the initial motor

vehicle stop, questioned Principato extensively on the issue of whether

defendant's failure to use his turn signal "may" have affected his movements.

We highlight the relevant portion of the colloquy:

            [THE COURT:] Officer, the day was October 1[ ] if
            you'll recall?

            [WITNESS:] Yes, sir.

            [THE COURT:] Okay. Now reaching back . . . two
            years from now, do you recall whether it was . . . a
            weekday or a weekend?

            [WITNESS:] I don't recall, Judge, –

            [THE COURT:] Okay.

            [WITNESS:] – what date – what that date was exactly.

            [THE COURT:] Okay. Now a mile south of that
            location is St. John Academy, correct?

            [WITNESS:] Correct.

            [THE COURT:] Buses, school buses during the
            weekday going in and out of that location, correct?

            [WITNESS:] Yes, sir.

            [THE COURT:] Further down Delsea Drive into
            Westville you hit Parkview Elementary School?


                                                                              A-2271-18
                                         5
[WITNESS:] Yes, sir.

[THE COURT:] If it's a school day, 8:50 in the
morning is a fairly active time in that area?

[WITNESS:] Yes, sir.

[DEFENSE COUNSEL:] Objection to leading. Sorry,
Your Honor.

       ....

[THE COURT:] Do you find that that's based upon
your experience of patrolling that area, that's a fairly
well used ramp?

[WITNESS:] Correct. Yes, sir.

[THE COURT:] All right. Now with regard to October
1[ ], . . . you testified . . . that . . . defendant's movement
could have impacted your movement?

[WITNESS:] Correct.

[THE COURT:] Describe for me how it could have
impacted it.

[WITNESS:] Now if I'm behind the vehicle . . . [and]
if he were to continue straight and I were to continue
following him straight, he stays straight on Delsea
Drive. His movement to get onto the highway and I'm
planning on continuing straight or whatever my option
would have been, if he suddenly makes that turn . . .
onto 295, now I have to maneuver around him without
knowing that from his signal.

[THE COURT:] Uh-huh.


                                                                  A-2271-18
                              6
            [WITNESS:] I'm not saying that happened that day, but
            it potentially could have happened.

            [THE COURT:] What . . . if someone utilizes his signal
            and you're driving behind them, what benefit is that to
            you as the driver behind him?

            [WITNESS:] Now I know which direction he plans on
            going. I know that he wants to make that movement
            onto the highway, into the industrial plaza, or perhaps
            even maybe into a residential home right there. The
            signal . . . makes me know what his next course of
            action is going to be.

                  ....

            [THE COURT:] And when . . . an individual does not
            utilize their signal, and begins to move away from a sort
            of straight line of movement of traffic, . . . what does
            that do to you as the driver behind him?

            [WITNESS:] Well, I mean, . . . it's affecting my
            movement as if when I'm going forward, if he's going
            to go slightly to the right, turn right, or whatever, again,
            it's going to prevent me from not colliding with the rear
            of his vehicle –

            [THE COURT:] Uh-huh.

            [WITNESS:] – potentially.

      Following the hearings, the judge issued a nineteen-page written opinion

denying defendant's motion to suppress. The judge found Principato to be a

"credible" and "disinterested witness." He concluded that Principato conducted

a valid motor vehicle stop after observing defendant turning onto the entrance

                                                                           A-2271-18
                                         7
ramp of 295-North without signaling.         The judge, crediting Principato's

testimony, found that the failure to use a turn signal "may" have impacted his

movement because it was unclear if "defendant was actually turning or [if] he

[was] drifting due to inattentiveness, illness or mechanical issues."

      At the conclusion of trial, the jury found defendant guilty of third-degree

possession of a CDS. After the jury was discharged, the judge addressed the

remaining charges. The judge found defendant guilty of possessing less than

fifty grams of marijuana. The judge then dismissed the possession with intent

to use drug paraphernalia offense. After the judge granted the State's request to

impose a discretionary extended term, N.J.S.A. 2C:44-3(a), defendant was

sentenced to six years' imprisonment, subject to a two-year period of parole

ineligibility. This appeal ensued.

      We apply a highly deferential standard of review to a trial judge's factual

findings on a motion to suppress. State v. Gonzales, 227 N.J. 77, 101 (2016)

(citing State v. Hubbard, 222 N.J. 249, 262 (2015)). We are bound to uphold

the factual findings underlying the trial judge's decision, provided that those

findings are "supported by sufficient credible evidence in the record." State v.

Scriven, 226 N.J. 20, 40 (2016). We can reject the motion judge's findings "only

if they are so clearly mistaken 'that the interests of justice demand intervention


                                                                            A-2271-18
                                        8
and correction.'" State v. Elders, 192 N.J. 224, 244 (2007) (quoting State v.

Johnson, 42 N.J. 146, 162 (1964)). "Those factual findings are entitled to

deference because the motion judge, unlike an appellate court, has the

'opportunity to hear and see the witnesses and to have the "feel" of the case,

which a reviewing court cannot enjoy.'" Gonzalez, 227 N.J. at 101 (quoting

Johnson, 42 N.J. at 161). "We need not defer, however, to a [motion judge's]

interpretation of the law." State v. Vargas, 213 N.J. 301, 327 (2013).

      On appeal, defendant contends that we should reject the judge's

interpretation of N.J.S.A. 39:4-126 "because it would lead to the unintended

result that [every] failure to signal a lane change or turn would result in a

violation" so long as the officer testifies that the violation "potentially could

have affected his driving." Defendant requests that we read into the statute a

requirement that a failure to turn actually affects the officer's movements. We

decline to do so. 2




2
  We believe that "[t]he Legislature, not the courts, is best suited to address such
policy arguments." Cnty. of Bergen Emp. Benefit Plan v. Horizon Blue Cross Blue
Shield of N.J., 412 N.J. Super. 126, 139 (App. Div. 2010); see also State v. Moss,
277 N.J. Super. 545, 547 (App. Div. 1994) ("[W]here the language of a law is clear,
courts are not free to replace it with unenacted legislative intention, for to do so leads
the judiciary into undemocratic law making.").
                                                                                   A-2271-18
                                            9
      "To be lawful, an automobile stop 'must be based on reasonable and

articulable suspicion that an offense, including a minor traffic offense, has been

or is being committed.'" State v. Bacome, 228 N.J. 94, 103 (2017) (quoting

State v. Carty, 170 N.J. 632, 639-40 (2002)).        Reasonable and articulable

suspicion is a "lower standard" than probable cause, State v. Stovall, 170 N.J.

346, 356 (2002), and requires a court to evaluate the totality of the

circumstances, State v. Alessi, 240 N.J. 501, 518 (2020) (citing State v. Pineiro,

181 N.J. 13, 22 (2004)).

      Here, the relevant Title 39 infraction provides:

            No person shall . . . turn a vehicle from a direct course
            or move right or left upon a roadway, or start or back a
            vehicle unless and until such movement can be made
            with safety. No person shall so turn any vehicle without
            giving an appropriate signal in the manner hereinafter
            provided in the event any other traffic may be affected
            by such movement.

            [N.J.S.A. 39:4-126.]

This court recognized in State v. Moss that an officer may rely on N.J.S.A. 39:4-

126 to make a lawful motor vehicle stop even if the only vehicle that may be

affected by the driver's failure to make an appropriate turn signal is the police

car behind it. 277 N.J. Super. 545, 547 (App. Div. 1994). Indeed, our Supreme




                                                                            A-2271-18
                                       10
Court later held that "other traffic" can include a police vehicle.       State v.

Williamson, 138 N.J. 302, 304 (1994).

      The State "need not establish that the move actually affected traffic," nor

does the State need to "prove that a motor-vehicle violation occurred as a matter

of law." Ibid. The plain and unambiguous language of N.J.S.A. 39:4-126 does

"not project a requirement that a turn movement must affect other traffic but

merely that it has the potential of doing so." Moss, 277 N.J. Super. at 547; see

also Williamson, 138 N.J. at 304.

      Here, the motion judge apparently recognized that Principato's initial

testimony was inadequate to establish that defendant's un-signaled turn "may"

have affected Principato's movement, which necessitated a second hearing on

that limited issue. Even so, we conclude that the record does not support a

finding that defendant's failure to utilize his turn signal "may" have affected

Principato's movement. Because no other vehicles were apparently on the road

when defendant made the turn, the only "other traffic" that could have been

affected was Principato's own vehicle.       See Williamson, 138 N.J. at 304.

Principato's testimony was predicated on nothing more than speculative

hypotheticals that had no factual basis in the record. Contrary to the judge's line

of questioning, there was no allegation that defendant's vehicle had drifted, that


                                                                             A-2271-18
                                       11
Principato had to unexpectedly brake, or that he had to maneuver to avoid

defendant's vehicle in any way. Based on this record, there is simply no basis

for concluding that defendant's failure to use his turn signal even had the

potential of affecting Principato's movement.

      We acknowledge that a judge, pursuant to N.J.R.E. 614(b), may examine

witnesses to clarify testimony, aid the court's understanding, elicit material

facts, and assure the trial is conducted efficiently. State v. Medina, 349 N.J.

Super. 108, 131 (App. Div. 2002). Here, however, the motion judge engaged in

a lengthy colloquy with Principato wherein he interposed suggestive and leading

questions. A judge must avoid crossing "that fine line that separates advocacy

from impartiality. When that occurs there may be substantial prejudice to the

rights of one of the litigants." Ridgewood v. Sreel Inv. Corp., 28 N.J. 121, 132

(1958).

      To be sure, to prove the officer possessed an articulable and reasonable

suspicion for making the vehicle stop, the State was not required to prove a

violation of N.J.S.A. 39:4-126 beyond a reasonable doubt. State v. Locurto, 157

N.J. 463, 470 (1999); see also Williamson, 138 N.J. at 304. Notwithstanding

the fact that the motion judge found Principato to be credible, the record in this

case is devoid of any indication that his movements "may" have been affected


                                                                            A-2271-18
                                       12
due to defendant's failure to use his turn signal. Thus, Principato did not possess

a reasonable and articulable suspicion that defendant had committed a motor

vehicle violation, and the fruits of the subsequent search must be suppressed.

      We are therefore constrained to reverse the order denying defendant's

motion to suppress and vacate the judgment of conviction.




                                                                             A-2271-18
                                       13